Citation Nr: 1824742	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO. 17-61 811	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1992 to December 1994.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2016 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran submitted additional evidence in support of his claim after issuance of the statement of the case, along with a waiver of review of such evidence by the agency of original jurisdiction. As such, the Board may properly consider such evidence at this time. See 38 C.F.R. §§ 20.800, 20.1304(c).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required.


REMAND

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159(c) (2017).  In this case, the record reflects that prior to beginning psychiatric treatment with VA in 2014, the Veteran was receiving private psychiatric treatment through Kaiser as of approximately 2006 or 2007.  These private treatment records are not associated with the file nor is there evidence attempts have been made to obtain them.  As these records are relevant to the issue on appeal, a remand is necessary so that appropriate attempts can be made to obtain these records.

The duty to assist also includes obtaining a medical opinion when necessary to make a decision on a claim.  38 C.F.R. § 3.159(c)(4).  With respect to major depressive disorder, the February 2016 and April 2016 opinions cited to the Veteran's statements that his depressive symptoms pre-existed active service to support their opinion that the depressive disorder was not related to service. However, no psychiatric issues were noted on the April 1992 enlistment examination, and therefore the Veteran must be presumed to have been sound upon entry.  38 U.S.C. § 1111; 38 C.F.R. § 3.304(b).  As the Veteran is presumed to have been sound at entry, it was improper for the examiners to solely rely on the statements concerning pre-existence.  Therefore, a remand is necessary to obtain an addendum opinion concerning the etiology of the major depressive disorder.

Concerning PTSD, the February 2016 VA examiner states that a diagnosis of PTSD was not warranted as none of the diagnostic criteria for PTSD were met other than criterion A.  As a diagnosis was not warranted, an opinion specifically addressing the etiology of PTSD specifically was not provided.  The Veteran subsequently submitted a December 2017 private psychological evaluation stating he meets the criteria for a diagnosis of PTSD.  While the opinion also states PTSD is related to service, it does not provide a rationale for that conclusion.  As such, on remand the examiner should also provide an addendum opinion addressing whether PTSD is related to the Veteran's service, to include the claimed personal assault.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1.  Contact the Veteran and request that he submit or authorize for release any private treatment records relevant to his claimed psychiatric disability, to include from Kaiser.

Appropriate efforts to obtain any records so authorized for release should be made.  If the records cannot be located or do not exist, the Veteran should be notified and given opportunity to provide them.

2. After undertaking the development listed above to the extent possible, obtain an addendum opinion from the examiner who provided the February 2016 VA examination, or another appropriate medical professional if the examiner is unavailable.  If another examination of the Veteran is necessary to provide a reliable opinion, such examination should be scheduled.  The examiner should answer the following questions:

a) Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's PTSD is related to his active service, to include the in-service assault?  

b) If it is determined that a diagnosis of PTSD is not warranted, this opinion should be reconciled with the December 2017 private opinion diagnosing PTSD.

c) For all other psychiatric disorder, to include major depressive disorder, is it at least as likely as not (a fifty percent probability or greater) that the psychiatric disability is related to the Veteran's active service, to include the in-service assault?

The examiner should specifically address the June 2015 statement from J. G. concerning the Veteran's in-service reports of an assault when rendering an opinion.

A detailed rationale for the opinion must be provided.  The Veteran should be presumed to have been sound upon his entry onto active service.  As such, the Veteran's statements concerning pre-existence of a psychiatric disability should not be relied on when providing the requested opinions.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as against it.

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. See Jones v. Shinseki, 23 Vet. App. 382 (2010).

3. Thereafter, readjudicate the issue on appeal. If the determination remains unfavorable to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded the applicable time period in which to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).


_________________________________________________
KRISTY L. ZADORA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2017).

